Citation Nr: 1529323	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-32 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to May 1984, and from September 1985 to October 1997.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied a TDIU.

The issue of a request to reopen a previously denied claim for service connection for psychiatric disability including post-traumatic stress disorder (PTSD) has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities make him unemployable. The Board is remanding the claim to the RO for the development of additional evidence.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2014). VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient 

additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2014). For purposes of determining whether a disability is ratable at 40 percent or more, VA will consider certain disabilities as one disability, including: disabilities of one or both upper extremities or lower extremities, disabilities resulting from common etiology, or disabilities affecting a single body system, e.g., orthopedic, digestive, or respiratory. 38 C.F.R. § 4.16(a) (2014).

The Veteran's disabilities for which service connection has been established include a left knee disability currently rated as 30 percent disabling, a left shoulder disability currently rated at 20 percent, a right shoulder disability currently rated at 20 percent, a right knee disability rating currently rating at 10 percent, a right ankle disability currently rated at 10 percent, and allergic rhinitis currently rated at 10 percent. The combined rating is 70 percent. There are multiple disabilities of the orthopedic system and of the upper and lower extremities.

The United States Social Security Administration found that the Veteran was disabled from 2005, but attributed the disability to psychiatric disorders. The Veteran's claims file contains medical examination and treatment records that address the effects of his service-connected disabilities. However, the assembled evidence does not adequately address, or does not provide sufficiently current information on, the effects of the Veteran's service-connected disabilities on his capacity for employment. Therefore, the Board is remanding the case for VA examinations to obtain current evidence on that matter.

Accordingly, the case is REMANDED for the following action:



	(CONTINUED ON NEXT PAGE)


1. Schedule the Veteran for a VA joints examination to obtain information about the current extent and effects of his service-connected disabilities of the left and right shoulders, left and right knees, and right ankle. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to report current findings as to the disabilities listed above. Ask the examiner to describe, for the disability in each of those joints, the likely effect of the disability on the Veteran's occupational functioning, including his capacity to secure and follow a substantially gainful occupation. Ask the examiner to explain the conclusions reached.

2. Schedule the Veteran for a VA examination to obtain information about the current extent and effects of his service-connected allergic rhinitis. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to report current findings regarding the Veteran's allergic rhinitis. Ask the examiner to describe the likely effect of the disability on the Veteran's occupational function, including his capacity to secure and follow a substantially gainful occupation. Ask the examiner to explain the conclusions reached.

3. Thereafter, review the expanded record and reconsider the claim for a TDIU. If that claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the case. The Veteran has the right to submit additional evidence and argument. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).






